 



Page 1 of 15   EXHIBIT 10.3

EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective as of June 7,
2005, by and between Henrik C. Slipsager (“Executive”) and ABM Industries
Incorporated (“ABM”) for itself and on behalf of its subsidiary corporations as
applicable herein.
WHEREAS, the subsidiaries of ABM are engaged in the building maintenance and
related service businesses, and
WHEREAS, Executive is experienced in the administration, finance, marketing,
and/or operation of such services, and
WHEREAS, ABM and its subsidiaries have invested significant time and money to
develop proprietary trade secrets and other confidential business information,
as well as invaluable goodwill among its customers, sales prospects and
employees, and
WHEREAS, ABM and its subsidiaries have disclosed or will disclose to Executive
such proprietary trade secrets and other confidential business information which
Executive will utilize in the performance of his duties and responsibilities as
Chief Executive Officer and under this Agreement; and
WHEREAS, Executive wishes to, or has been and desires to remain employed by ABM,
and to utilize such proprietary trade secrets, other confidential business
information and goodwill in connection with his employment;
NOW THEREFORE, Executive and ABM agree as follows:

1.   EMPLOYMENT. ABM hereby agrees to employ Executive, and Executive hereby
accepts such employment, on the terms and conditions set forth in this
Agreement.   2.   TITLE. Executive’s title shall be President and Chief
Executive Officer of ABM, subject to modification as mutually agreed upon by ABM
and Executive.   3.   DEFINITIONS. The capitalized terms used in this agreement
shall have the following definitions:

  A.   “AAA” means the American Arbitration Association.     B.   “ABM” means
ABM Industries Incorporated and its successors and assigns.     C.   “Base
Salary” means the salary paid under Paragraph 7A for the applicable Fiscal Year.
    D.   “Board” means the Board of Directors of ABM.

 



--------------------------------------------------------------------------------



 



Page 2 of 15    

  E.   “Bonus” means a performance-based bonus payable under Paragraph 7B of
this Agreement.     F.   “Company” means ABM, its subsidiaries, successors, and
assigns.     G.   “Compensation Committee” means the Compensation Committee of
the Board.     H.   “EPS” means earnings per share for the applicable Fiscal
Year as reported by ABM in its Annual Report on Form 10-K.     I.   “Executive”
means Henrik C. Slipsager.     J.   “Extended Term” means the period for which
this agreement is extended under Paragraph 15 of this Agreement.     K.  
“Fiscal Year” means the period beginning on November 1 of a calendar year and
ending on October 31 of the following calendar year or such other period as
shall be designated by the Board as ABM’s fiscal year.     L.   “Independent
Directors” means the directors designated by the Board of Directors as
independent directors, which persons shall qualify as independent under the
rules and regulations of the New York Stock Exchange.     M.   “Independent
Majority” means a majority of the Independent Directors present at a duly
constituted meeting of the Board.     N.   “Initial Term” is the period
beginning on June 7, 2005 and ending October 31, 2008 unless sooner terminated
under Paragraph 16 of this Agreement.     O.   “Insurance Contribution” means
ABM’s contribution to provide group health and life insurance for Executive and
excludes any payment by Executive for such coverage.     P.   “Just Cause” means
(i) theft or dishonesty, (ii) more than one instance of neglect or failure to
perform employment duties, (iii) more than one instance of inability or
unwillingness to perform employment duties, (iv) insubordination, (v) abuse of
alcohol or other drugs or substances affecting Executive’s performance of his
employment duties, (vi) material and willful breach of this Agreement,
(vii) other misconduct, unethical or unlawful activity, (viii) a conviction of
or plea of “guilty” or “no contest” to a felony under the laws of the United
States or any state thereof, or (ix) a conviction of or plea of “guilty” or “no
contest” to a misdemeanor involving a crime of moral turpitude under the laws of
the United States or any state thereof.

 



--------------------------------------------------------------------------------



 



Page 3 of 15    

  Q.   “Modification Period” means the remainder of the Initial or the then
current Extended Term, as applicable, of this Agreement, following the change in
Executive’s employment status from that of a full-time employee to that of a
part-time employee under Paragraph 14 of this Agreement.     R.   “Performance
Assessment” means the Compensation Committee’s annual assessment of Executive’s
performance against the Performance Criteria.     S.   “Performance Criteria”
means the performance criteria for Executive established annually by the
Compensation Committee in accordance with Paragraph 7B of this Agreement.     T.
  “Proprietary Information” means the Company’s proprietary trade secrets and
other confidential information not in the public domain, including but not
limited to specific customer data such as: (i) the identity of the Company’s
customers and sales prospects, (ii) the nature, extent, frequency, methodology,
cost, price and profit associated with services and products purchased from the
Company, (iii) any particular needs or preferences regarding its service or
supply requirements, (iv) the names, office hours, telephone numbers and street
addresses of its purchasing agents or other buyers, (v) its billing procedures,
(vi) its credit limits and payment practices, and (vii) its organization
structure.     U.   “Section 162(m)” means Section 162(m) of the Internal
Revenue Code of 1986, as amended, or any successor statute.     V.  
“Significant Transaction” means the Company’s acquisition or disposition of a
business or assets which ABM is required to report under Item 2.01 of Form 8-K
under the rules and regulations issued by the Securities and Exchange
Commission.     W.   “State of Employment” means California.     X.   “Target
Bonus” means 50% of Executive’s Base Salary.     Y.   “Total Disability” means
Executive’s inability to perform his duties under this Agreement and shall be
deemed to occur on the 91st consecutive or non-consecutive calendar day within
any 12 month period that Executive is unable to perform his duties under this
Agreement because of any physical or mental illness or disability.     Z.   “WTC
Related Gain” means the total amount of all items of income included in ABM’s
audited consolidated financial statements for any Fiscal Year that result from
ABM’s receipt of insurance proceeds or other compensation or damages due to
ABM’s loss of property, business or profits as a result of the destruction of
the World Trade Center on September 11, 2001.

 



--------------------------------------------------------------------------------



 



Page 4 of 15    

4.   DUTIES & RESPONSIBILITIES. Executive shall assume and perform such
executive or managerial duties and responsibilities as are assigned from
time-to-time by ABM’s Board of Directors, to which Executive shall report and be
accountable.   5.   TERM OF AGREEMENT. This agreement shall end on October 31,
2008, unless sooner terminated pursuant to Paragraph 16 or later extended to an
Extended Term under Paragraph 15 of this Agreement.   6.   PRINCIPAL OFFICE.
During the Initial Term and any Extended Term, as applicable, of this Agreement,
Executive shall be based at an ABM office located in the State of Employment or
such other location as shall be mutually agreed upon by ABM and Executive.   7.
  COMPENSATION. ABM agrees to compensate Executive, and Executive agrees to
accept as compensation in full, for Executive’s assumption and performance of
duties and responsibilities pursuant to this Agreement:

  A.   SALARY. A salary paid in equal installments no less frequently than
semi-monthly at the annual rate of $677,950. Executive shall be eligible, at the
sole discretion of the Independent Majority, to receive a merit increase based
on Executive’s job performance or for any other reason deemed appropriate by the
Independent Majority.     B.   BONUS. Subject to subparagraphs (iii), (iv) and
(v) below, Executive shall be entitled to a Bonus for each Fiscal Year, as
follows:

  i.   Executive’s Bonus may range from 0% to 150% of the Target Bonus and shall
be based on the Performance Assessment of Executive for the applicable Fiscal
Year evaluated on the basis of the Performance Criteria. Performance Criteria
may include both ABM and individual objectives, may be both qualitative and
quantitative in nature and shall be established and communicated to Executive
within 90 days after the beginning of the Fiscal Year for which they apply. The
Performance Assessment for each Fiscal Year shall be the responsibility of the
Compensation Committee. The determination of the Bonus amount for each Fiscal
Year shall be determined by the Independent Majority following its receipt of
the Compensation Committee’s Performance Assessment.     ii.   The Compensation
Committee reserves the right at any time to adjust the Performance Criteria in
the event of a Significant Transaction and/or for any unanticipated and material
events that are beyond the control of ABM, including but not limited to acts of
god, nature, war or terrorism, or changes in the rules for financial reporting
set forth by the Financial Accounting Standards Board, the Securities and
Exchange Commission, rules of the New York Stock Exchange and/or for any other
reason which the Compensation Committee determines, in good faith, to be
appropriate.

 



--------------------------------------------------------------------------------



 



Page 5 of 15    

  iii.   ABM shall pay Executive the Bonus for each Fiscal Year following
completion of the audit of ABM’s financial statements for such Fiscal Year and
within 10 days after determination of the Bonus by the Independent Majority. In
the event of modification of employment under Paragraph 14 or termination of
employment hereunder other than (a) a termination under Paragraph 16B or (b) a
termination under Paragraph 16C for reasons other than Executive’s health, ABM
shall pay Executive, within 75 days thereafter, a prorated portion of the Target
Bonus based on the fraction of the Fiscal Year that has been completed prior to
the date of modification or termination.     iv.   Absent bad faith or material
error, any conclusions of the Compensation Committee or the Independent Majority
with respect to the Performance Criteria, the Performance Assessment, or the
Actual Bonus shall be final and binding upon Executive and ABM.     v.   No
Bonus for any Fiscal Year of ABM (other than the payment of a prorated portion
of the Target Bonus under Paragraph 7B(iii) following a modification or
termination of employment) shall be payable unless ABM’s EPS for the Fiscal Year
then ending is equal to or greater than 80% of ABM’s EPS for the previous Fiscal
Year of ABM, in each case excluding any gains and losses from sales of
discontinued operations and any WTC Related Gain.     vi.   Notwithstanding any
other provision of this Agreement, the Independent Majority may, prior to the
beginning of any Fiscal Year, approve and notify the Executive of a modification
to the Target Bonus or the bonus range set forth in subparagraph (i) above. The
Independent Majority’s decision in this regard shall be deemed final and binding
on Executive. In addition, the Independent Majority may grant a discretionary
incentive bonus to Executive at any time in its sole discretion.

  C.   FRINGE BENEFITS. Executive shall receive the then current fringe benefits
generally provided by ABM to its Executives. Such benefits may include but not
be limited to the use of an ABM-leased car or a car allowance, group health
benefits, long-term disability benefits, group life insurance, sick leave and
vacation. Each of these fringe benefits is subject to the applicable ABM policy
at all times. Executive expressly agrees that should he terminate employment
with ABM for the purpose of being re-employed by an ABM subsidiary or affiliate,
he shall “carry-over” any previously accrued but unused vacation balance to the
books of the affiliate. ABM reserves the right to add, increase, reduce or
eliminate any fringe benefit at any time, but no such benefit or benefits shall
be reduced or eliminated as to Executive unless generally reduced or eliminated
as to senior executives at ABM.

 



--------------------------------------------------------------------------------



 



Page 6 of 15    

  D.   LIMIT. To the extent that any compensation to be paid to Executive under
this Agreement would cause compensation payable to Executive to be
non-deductible by ABM as a result of the $1 million compensation limit
provisions of Section 162(m), Executive agrees that any such amount in excess of
$1 million shall not be paid out to Executive but shall be deferred by Executive
under the ABM Deferred Compensation Plan. The distribution of such deferred
amounts will be made only after Executive is no longer considered a “covered
employee” as defined in Section 162(m). Amounts deferred by Executive will be
credited with interest or gains and losses in accordance with the ABM Deferred
Compensation Plan.     E.   POST RETIREMENT HEALTH INSURANCE ASSISTANCE. If and
only after Executive retires from employment with ABM at age 65 or later and
concluding no later than 10 years thereafter, ABM shall pay Executive $10,000
per year to assist Executive in purchasing health insurance for Executive and
his spouse; provided, however, that such payment shall be reduced to $5,000 per
year upon the death of Executive’s spouse. In the event that Executive dies
prior to the expiration of such ten-year period, ABM shall pay Executive’s
surviving spouse $5,000 per year until the first to occur of (i) the death of
Executive’s spouse or (b) the end of the ten-year period. In the event that
Executive retires, dies, or otherwise terminates employment prior to age 65, ABM
shall have no obligations under this Paragraph 7E.

8.   PAYMENT OR REIMBURSEMENT OF BUSINESS EXPENSES. ABM shall pay directly or
reimburse Executive for reasonable business expenses of ABM incurred by
Executive in connection with ABM business in accordance with the ABM Travel &
Entertainment Policy, and approved in accordance with policies and procedures
adopted by the Audit Committee of the Board.   9.   BUSINESS CONDUCT. Executive
shall comply with all applicable laws pertaining to the performance of this
Agreement, and with all lawful and ethical rules, regulations, policies, codes
of conduct, procedures and instructions of Company, including but not limited to
the following:

  A.   GOOD FAITH. Executive shall not act in any way contrary to the best
interest of the Company.     B.   BEST EFFORTS. During all full-time employment
hereunder, Executive shall devote full working time and attention to ABM.     C.
  VERACITY. Executive shall make no claims or promises to any employee,
supplier, contractor, customer or sales prospect of the Company that are
unauthorized by the Company or are in any way untrue.     D.   POSSIBLE CHANGE
OF CONTROL. Executive agrees that if he is approached by any person to discuss a
possible acquisition or other transaction that could result in a change of
control of ABM, Executive will immediately advise ABM’s General Counsel and
Chair of the Governance Committee of the Board.

 



--------------------------------------------------------------------------------



 



Page 7 of 15    

  E.   CODE OF BUSINESS CONDUCT. Executive agrees to fully comply with and
annually execute a certification of compliance with ABM’s Code of Business
Conduct.     F.   OTHER LAWS. Executive agrees to fully comply with the other
laws and regulations that govern his performance and receipt of compensation
under this Agreement, including but not limited to the provisions of Section 304
of the Sarbanes-Oxley Act of 2002.

10.   NO CONFLICT. Executive represents to ABM that Executive is not bound by
any contract with a previous employer or with any other business that might
prevent Executive from entering into this Agreement. Executive further
represents that he is not bound by any other contracts or covenants that in any
way restrict or limit Executive’s activities in relation to his or her
employment with ABM that have not been fully disclosed to ABM prior to the
signing of this Agreement.   11.   COMPANY PROPERTY. ABM shall, from time to
time, entrust to the care, custody and control of Executive certain of the
Company’s property, such as motor vehicles, equipment, supplies, passwords and
electronic and paper documents. Such documents may include, but shall not be
limited to, customer lists, financial statements, cost data, price lists,
invoices, forms, electronic files and media, mailing lists, contracts, reports,
manuals, personnel files or directories, correspondence, business cards, copies
or notes made from Company documents and documents compiled or prepared by
Executive for Executive’s use in connection with Company business. Executive
specifically acknowledges that all such items, including passwords and
documents, are the property of the Company, notwithstanding their preparation,
care, custody, control or possession by Executive at any time(s) whatsoever.  
12.   GOODWILL & PROPRIETARY INFORMATION. In connection with Executive’s
employment hereunder:

  A.   PROPRIETARY INFORMATION. Executive agrees to utilize and further the
Company’s goodwill among its customers, sales prospects and employees, and
acknowledges that the Company may disclose to Executive and Executive may
disclose to the Company Proprietary Information.     B.   DUTY OF LOYALTY.
Executive agrees that the Proprietary Information and the Company’s goodwill
have unique value to the Company, are not generally known or readily available
to the Company’s competitors, and could only be developed by others after
investing significant time and money. ABM makes the Proprietary Information and
the Company’s goodwill available to Executive in reliance on Executive’s
agreement to hold the Proprietary Information and the Company’s goodwill in
trust and confidence. Executive hereby acknowledges that to use this Proprietary
Information and the Company’s goodwill other than for the benefit of

 



--------------------------------------------------------------------------------



 



Page 8 of 15    

the Company would be a breach of such trust and confidence and a violation of
Executive’s duty of loyalty to the Company.

13.   RESTRICTIVE COVENANTS. In recognition of Paragraph 12 above, Executive
hereby agrees that during the term of this Agreement and thereafter as
specifically agreed herein:

  A.   NON-SOLICITATION OF EMPLOYEES. While employed by ABM and for a period of
one year following Executive’s termination of employment, Executive shall at no
time directly or indirectly solicit or otherwise encourage or arrange for any
employee to terminate employment with the Company except in the proper
performance of this Agreement.     B.   NON-DISCLOSURE. Except in the proper
performance of this Agreement, Executive shall not directly or indirectly
disclose or deliver to any other person or business, any Proprietary Information
obtained directly or indirectly by Executive from, or for, the Company.     C.  
NON-SOLICITATION OF CUSTOMERS. Executive agrees that for a reasonable time after
the termination of this Agreement, which Executive and ABM hereby agree to be
one year, Executive shall not directly or indirectly, for Executive or for any
other person or business, seek, solicit, divert, take away, obtain or accept any
customer account or sales prospect with which Executive had direct business
involvement on behalf of the Company within one year prior to termination of
this Agreement. In addition, Executive agrees that at all times after the
termination of this Agreement, Executive shall not seek, solicit, divert, take
away, obtain or accept the patronage of any customer or sales prospect of ABM
through the direct or indirect use of any Proprietary Information or by any
other unfair or unlawful business practice.     D.   NON-DISPARAGEMENT. During
Executive’s employment with ABM and for a period of two years following
termination of employment (whether voluntary or involuntary), Executive agrees
not to make any comment or take any action which disparages, defames, or places
in a negative light the Company, its past and present officers, directors, and
employees. ABM agrees that during this same period, its officers and directors
shall refrain from making any comment or taking any action to disparage, defame,
or place Executive in a negative public light.     E.   COOPERATION. Upon
termination of employment hereunder, Executive shall cooperate with Company in
its defense or prosecution of any current or future matter in any forum,
including but not limited to lawsuits, federal, state or local agency claims,
audits and investigations, and internal and external investigations concerning
any matter in which he was involved during his employment with ABM or about
which he has or should have knowledge and information. Executive’s cooperation
shall include, but is not limited to, meeting with ABM’s in-house and/or outside
attorneys, communicating his knowledge of relevant facts

 



--------------------------------------------------------------------------------



 



Page 9 of 15    

to ABM’s attorneys, experts, consultants, investigators, executives, management
and human resources employees and other representatives, reviewing and
commenting on any relevant documents, preparing any requested documentation and
testifying at depositions, hearings, arbitrations, trials and any other forum at
which Executive’s participation and testimony is requested by ABM. In performing
the tasks outlined in this Paragraph 13E, Executive shall be bound by the
covenants of good faith and veracity set forth in Paragraph 9 of this Agreement
and as outlined in ABM’s Code of Business Conduct and Ethics. In performing
responsibilities under this Paragraph 13E, Executive shall be compensated for
his time at an hourly rate of $400 per hour.

  F.   LIMITATIONS. Nothing in this Agreement shall be binding upon the parties
to the extent it is void or unenforceable for any reason in the State of
Employment, including, without limitation, as a result of any law regulating
competition or proscribing unlawful business practices.

14.   MODIFICATION OF EMPLOYMENT. At any time during the then current Initial or
Extended Term, as applicable, of this Agreement, upon approval of a majority of
the non-management directors of the Board, the Board shall have the absolute
right, with or without cause and without terminating this Agreement or
Executive’s employment hereunder, to remove Executive as Chief Executive Officer
and to modify the nature of Executive’s employment for the remainder of the then
current Initial or Extended Term, as applicable, from that of a full-time
employee to that of a part-time employee. The Modification Period shall commence
immediately upon ABM giving Executive written notice of such change.

  A.   MODIFICATION ACTIONS. Upon commencement of the Modification Period: (i)
Executive shall immediately resign as an officer and/or director of ABM and of
any ABM subsidiaries, as applicable, (ii) Executive shall promptly return all
Company property in Executive’s possession to Company, including but not limited
to any motor vehicles, equipment, supplies and documents set forth in
Paragraph 11 of this Agreement, and (iii) ABM shall pay Executive when due any
and all previously earned, but as yet unpaid, salary, Bonus pursuant to
Paragraph 7B(iii), or other contingent compensation, reimbursement of business
expenses and fringe benefits.     B.   MODIFICATION OBLIGATIONS. During the
Modification Period: (i) Executive shall be deemed a part-time employee and not
a full-time employee of ABM, (ii) Executive shall provide ABM with such
occasional executive or managerial services as reasonably requested by the
person(s) designated by the Board, except that failure to render such services
by reason of any physical or mental illness or disability other than Total
Disability or death, or unavailability because of absence from the State of
Employment, shall not affect Executive’s right to receive payments under
subparagraph 14B(iii), (iii) ABM shall continue to pay Executive’s monthly
salary pursuant to Paragraph 7A of this Agreement and shall pay directly to
Executive a monthly amount equal to the Insurance

 



--------------------------------------------------------------------------------



 



Page 10 of 15    

Contribution immediately prior to the beginning of the Modification Period,
(iv) Executive shall not be eligible or entitled to receive a Bonus with respect
to the Modification Period or participate in any bonus or fringe benefits other
than the ABM Employee Stock Purchase Plan and 401(k) plan provided that
Executive continues to qualify under the terms of such plans, (v) Executive may
exercise rights under COBRA to obtain medical insurance coverage as may be
available to Executive, and (vi) ABM shall pay directly or reimburse Executive
in accordance with the provisions of Paragraph 8 of this Agreement for
reasonable business expenses of ABM incurred by Executive in connection with
such services requested by the person(s) designated by the Board.

  C.   MODIFICATION PERIOD. The Modification Period shall continue until the
earlier of: (i) Total Disability or death, (ii) termination of this Agreement by
ABM for Just Cause, (iii) Executive accepts employment or receives any other
compensation from operating, assisting or otherwise being involved or associated
with any business that is similar to or competitive with any business in which
Company is engaged on the commencement date of the Modification Period, or
(iv) expiration of the then current Initial or Extended Term, as applicable, of
this Agreement.

15.   EXTENSION OF EMPLOYMENT.

  A.   RENEWAL. Absent at least 90 days written notice of termination of
employment or notice of non-renewal from ABM to Executive prior to expiration of
the then current Initial or Extended Term, as applicable, of this Agreement,
employment hereunder shall continue for an Extended Term (or another Extended
Term, as applicable) of one year.     B.   NOTICE OF NON-RENEWAL. In the event
that notice of non-renewal is given 90 days prior to the expiration of the then
Initial or Extended Term, as applicable, of this Agreement, employment shall
continue on an “at will” basis following the expiration of such Initial or
Extended Term. In such event, ABM shall have the right to terminate Executive’s
employment or to change the terms and conditions of Executive’s employment,
including but not limited to Executive’s position and/or compensation .

16.   TERMINATION OF EMPLOYMENT.

  A.   TERMINATION UPON EXPIRATION OF TERM. Subject to at least 90 days prior
written notice of termination of employment, Executive’s employment shall
terminate, with or without cause, at the expiration of the then current Initial
or Extended Term. ABM has the option, without terminating this Agreement, of
placing Executive on a leave of absence at the full compensation set forth in
Paragraph 7 of this Agreement, for any or all of such notice period.

 



--------------------------------------------------------------------------------



 



Page 11 of 15    

  B.   TERMINATION FOR CAUSE. ABM may terminate Executive’s employment hereunder
at any time during the then current Initial or Extended Term, as applicable, of
this Agreement, without notice subject only to a good faith determination by a
majority of the Board of Just Cause.     C.   VOLUNTARY TERMINATION BY
EXECUTIVE. At any time during the then current Initial or Extended Term, as
applicable, of this Agreement and with or without cause, Executive may terminate
employment hereunder by giving ABM 90 days prior written notice.     D.  
DISABILITY OR DEATH. Employment hereunder shall automatically terminate upon the
Total Disability or death of Executive. ABM shall pay when due to Executive or,
upon death, Executive’s designated beneficiary or estate, as applicable, any and
all previously earned, but as yet unpaid, salary, Bonus, other contingent
compensation, reimbursement of business expenses and fringe benefits which would
have otherwise been payable to Executive under this Agreement, through the end
of the month in which Total Disability or death occurs.     E.   ACTIONS UPON
TERMINATION. Upon termination of employment hereunder, Executive shall
immediately resign as an officer and/or director of ABM and of any ABM
subsidiaries or affiliates, as applicable. Executive shall promptly return and
release all Company property in Executive’s possession to Company, including but
not limited to, any motor vehicles, equipment, supplies, passwords and documents
set forth in Paragraph 11 of this Agreement. ABM shall pay Executive when due
any and all previously earned, but as yet unpaid, salary, Bonus, other
contingent compensation, reimbursement of business expenses and fringe benefits.

17.   GOVERNING LAW. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Employment.   18.   DISPUTE RESOLUTION.

  A.   ARBITRATION. Except as provided in Paragraph 18B below, any claim or
dispute related to or arising from this Agreement (whether based in contract,
statute or tort, in law or equity) including, but not limited to, claims or
disputes between Executive and Company or its directors, officers, employees and
agents regarding Executive’s employment or termination of employment hereunder,
or any other business of Company, shall be resolved by binding arbitration in
accordance with the following procedures:

  i.   The arbitration shall be administered by AAA.     ii.   Except as
modified herein, the arbitration proceeding shall be administered pursuant to
AAA’s Commercial Rules.

 



--------------------------------------------------------------------------------



 



Page 12 of 15    

  iii.   The parties will mutually agree upon two neutral arbitrators who shall
be respectively designated the “Pre-hearing Arbitrator” and the “Hearing
Arbitrator.” The Pre-hearing Arbitrator shall preside over all issues or
disputes arising prior to the hearing on the merits, including discovery issues
and pre-hearing motions. The Hearing Arbitrator shall preside over the formal
hearing on the merits and shall have the sole authority to issue a final and
binding award in the matter.     iv   The parties may conduct the following
discovery as a matter of right: (a) two depositions per side, (b) 35
non-compound interrogatories per side, which shall be answered under penalty of
perjury by the responding party, (c) 35 non-compound document requests, which
shall be answered under penalty of perjury by the responding party. Any
additional discovery shall only take place as stipulated by the parties, as
provided by the AAA’s Commercial Rules, or as ordered by the Pre-hearing
Arbitrator.     v.   The Pre-hearing Arbitrator shall hear and rule upon such
motions for summary judgment or summary adjudication as might be made by either
party. Upon receipt of such a motion, the Pre-hearing Arbitrator shall consult
with the parties and establish both a hearing date and a briefing schedule which
allows an opposition and reply submission prior to the hearing.     vi.   The
cost of such arbitration shall be borne by ABM.     vii.   Any such arbitration
must be requested in writing within one year from the date the party initiating
the arbitration knew or should have known about the claim or dispute, or all
claims arising from that dispute are forever waived.     viii.   Any such
arbitration shall be held in the city and/or county of employment hereunder.
Judgment upon the award rendered through such arbitration may be entered and
enforced in any court having proper jurisdiction.

  B.   LITIGATION / COURT ACTION. Disputes involving the threatened or actual
breach of obligations set forth in Paragraphs 12 and 13 of this Agreement shall
not be subject to arbitration. Rather, any such disputes shall be resolved
through civil litigation, which may be filed in any court of competent
jurisdiction.

19.   REMEDIES & DAMAGES.

  A.   INJUNCTIVE RELIEF. The parties agree that compliance with Paragraphs 12
and 13 of this Agreement is necessary to protect the business and goodwill of
the Company, and that any breach of such Paragraphs will result in irreparable
and continuing harm to Company, for which monetary damages may not provide
adequate relief. Accordingly, in the event of any actual or threatened breach of

 



--------------------------------------------------------------------------------



 



Page 13 of 15    

Paragraphs 12 and 13 of this Agreement by Executive, ABM and Executive agree
that ABM shall be entitled to all appropriate remedies, including temporary
restraining orders and injunctions enjoining or restraining such actual or
threatened breach. Executive hereby consents to the issuance thereof forthwith
by any court of competent jurisdiction.

  B.   WITHHOLDING AUTHORIZATION. To the fullest extent permitted under the laws
of the State of Employment hereunder, Executive authorizes ABM to withhold from
any severance payments otherwise due to Executive and from any other funds held
for Executive’s benefit by ABM, any damages or losses sustained by Company as a
result of any material breach or other material violation of this Agreement by
Executive, pending resolution of the underlying dispute as provided in
Paragraph 18 above.

20.   NO WAIVER. Failure by either party to enforce any term or condition of
this Agreement at any time shall not preclude that party from enforcing that
provision, or any other provision of this Agreement, at any later time.   21.  
SEVERABILITY. The provisions of this Agreement are severable. If any arbitrator
(or court as applicable hereunder) rules that any portion of this Agreement is
invalid or unenforceable, the arbitrator’s or court’s ruling shall not affect
the validity and enforceability of other provisions of this Agreement. It is the
intent of the parties that if any provision of this Agreement is ruled to be
overly broad, the arbitrator or court shall interpret such provision with as
much permissible breadth as is allowable under law rather than consider such
provision void.   22.   SURVIVAL. All terms and conditions of this Agreement
which by reasonable implication are meant to survive the termination of this
Agreement, including but not limited to the provisions of Paragraphs 13 and 18
of this Agreement, shall remain in full force and effect after the termination
of this Agreement.   23.   REPRESENTATIONS. Executive represents and agrees that
he has carefully read and fully understands all of the provisions of this
Agreement, that he is voluntarily entering into this Agreement and has been
given an opportunity to review all aspects of this Agreement with an attorney,
if he chooses to do so.   24.   NOTICES.

  A.   ADDRESSES. Any notice required or permitted to be given pursuant to this
Agreement shall be in writing and delivered in person, or sent prepaid by
certified mail, bonded messenger or overnight express, to the party named at the
address set forth below or at such other address as either party may hereafter
designate in writing to the other party:

 



--------------------------------------------------------------------------------



 



Page 14 of 15    

         
 
  Executive:   Henrik C. Slipsager
 
      17 Stratton Road
 
      Purchase, NY10577
 
       
 
  ABM:   ABM Industries Incorporated
 
      160 Pacific Avenue, Suite 222
 
      San Francisco, CA 94111
 
      Attention: Board of Directors
 
       
 
  Copy:   ABM Industries Incorporated
 
      160 Pacific Avenue, Suite 222
 
      San Francisco, CA 94111
 
      Attention: General Counsel

  B.   RECEIPT. Any such notice shall be assumed to have been received when
delivered in person or 48 hours after being sent in the manner specified above.

23.   ENTIRE AGREEMENT. Unless otherwise specified herein, this Agreement sets
forth every contract, understanding and arrangement as to the employment
relationship between Executive and ABM, and may only be changed by a written
amendment signed by both Executive and ABM.

  A.   NO EXTERNAL EVIDENCE. The parties intend that this Agreement speak for
itself, and that no evidence with respect to its terms and conditions other than
this Agreement itself may be introduced in any arbitration or judicial
proceeding to interpret or enforce this Agreement.     B.   SUPERSEDES OTHER
AGREEMENTS. It is specifically understood and accepted that this Agreement
supersedes all oral and written employment agreements between Executive and ABM
prior to the date of this Agreement as well as all conflicting provisions of
Company’s Human Resources Manual, including but not limited to the termination,
discipline and discharge provisions contained therein.     C.   AMENDMENTS. This
Agreement may not be amended except in a writing approved by the Board and
signed by the Executive and the Chair of the Compensation Committee.

 



--------------------------------------------------------------------------------



 



Page 15 of 15    

IN WITNESS WHEREOF, Executive and the Chair of the Compensation Committee of the
Board have executed this Agreement as of the date set forth above.

             
 
            Executive: Henrik C. Slipsager    
 
           
 
  Signature:   /s/ Henrik C. Slipsager    
 
           
 
           
 
  Date:   June 14, 2005    
 
           
 
            ABM: ABM Industries Incorporated    
 
           
 
  Signature:   /s/ Maryellen C. Herringer    
 
           
 
      Maryellen C. Herringer    
 
           
 
  Title:   Chair of the Compensation Committee of the Board of Directors    
 
           
 
  Date:   June 14, 2005    
 
           

 